Case: 4:18-cr-00663-JAR-DDN Doc. #: 31 Filed: 11/08/18 Page: 1 of 4 PageID #: 58
                                                                                           FILED
                                                                                      NOV         ~   S 2018
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                           U.S. DISTRICT COURT
                                                                                   EASTERN Di STRICT OF MO
                                    EASTERN DIVISION                                     ST LOUIS



 UNITED STATES OF AMERICA,                     )
                                               )
                 Plaintiff,                    )
                     v.                        )            Sl-4:18CR00663 JAR/DDN
                                               )   No.
 ERIC M. ZURHEIDE,                             )
                                               )
                                               )
                  Defendant.                   )
                                               )

                                SUPERSEDING INDICTMENT

                                             COUNT I

The Grand Jury charges that:

       Between on or about May 19, 2018, and on or about July 17, 2018, in the Eastern District

of Missouri, and elsewhere, the defendant,

                                     ERIC M. ZURHEIDE,

did lmowingly use any facility and means of interstate commerce, and lmowingly attempted to

persuade, induce, entice, and coerce Detective Adam Kavanaugh of the St. Louis County Police

Department's Special Investigations Unit, who the defendant believed to be a minor, to engage in

sexual activity for which any person can be charged with a criminal offense, to wit: the

defendant, who was at least twenty-one years of age, believing Detective Kavanaugh, was a

minor female under the age of seventeen years-old, attempted to persuade, induce, entice, and

coerce Detective Kavanaugh to have sexual intercourse with him, in violation of Missouri

Revised Statute, Section 566.034, and committed a substantial step thereof.

In violation of Title 18, United States Code, Section 2422(b).




                                                                                           . ,/
Case: 4:18-cr-00663-JAR-DDN Doc. #: 31 Filed: 11/08/18 Page: 2 of 4 PageID #: 59




                                                  COUNT2


        The Grand Jury further charges that:


· At all times pertinent to the charges in this superseding indictment:


         1.     Federal law defined the term


                (a)         "minor" to mean any person under the age of eighteen years (18 U.S.C. §

                            2256(1));


                (b)         "sexually explicit conduct" to mean actual or simulated--


                            (i)     sexual intercourse, including genital-genital, anal-genital, oral-

                                    genital, oral-anal, whether between persons of the same or opposite

                      _,,           sex,


                            (ii)    bestiality,


                            (iii)   masturbation,


                            (iv)    sadistic or masochistic abuse, or


                            (v)     lascivious exhibition of the genitals or pubic area of any person (18

                                    U.S.C. §2256(2)(A));


                (c)         "computer" to mean an electronic, magnetic, optical, electrochemical( or

                            other high speed data processing device performing logical, arithmetic or

                            storage functions, including any data storage facility or communications

                            facility directly related to or operating in conjunction with such device.

                            (18 U.S.C.§2256(6));
Case: 4:18-cr-00663-JAR-DDN Doc. #: 31 Filed: 11/08/18 Page: 3 of 4 PageID #: 60




             (d)     "child pornography'' to mean any visual depiction, including any

                     photograph, film, video, picture, or computer or computer-generated

                     image or picture, whether made or produced by electronic, mechanical, or

                     other means, of sexually explicit conduct, where--


                     (A)     the production of such visual depiction involves the use of a minor

                             engaging in sexually explicit conduct; or


                     (C)     such visual depiction has been created, adapted, or modified to

                             appear that an identifiable minor is engaging in sexually explicit

                             conduct. (18 U.S.C.§2256(8)).


      2.     The "Internet" was, and is, a computer communications network using interstate

             and foreign lines to transmit data streams, including data streams used to store,

             transfer and receive graphic files.


      3.     Between on or about January 1, 2018, and on or about July 17, 2018, within the

      Eastern District of Missouri and elsewhere,


                                        ERIC M. ZURHEIDE,


      the defendant herein, knowingly received images of child pornography using any means

      or facility of interstate and foreign commerce, that is, the defendant received graphic

      image and video image files via the Internet which contained child pornography,
                                                                         /




      including, but not limited to, the following:


             (a)     "IMG_0896.MOV", a graphic video file depicting a prepubescent female

                     engaged in sexual intercourse with an adult male;
      Case: 4:18-cr-00663-JAR-DDN Doc. #: 31 Filed: 11/08/18 Page: 4 of 4 PageID #: 61
.~,



.1


                                                                                  \

                    (b)    · "IMG_0897.MOV", a graphic video file depicting a prepubescent female

                            engaged in sexual intercourse with an adult male.


             In violation of Title 18, United States Code, Section 2252A(a)(2).



                                                          A TRUE BILL.


                                                          FOREPERSON

      JEFFREY B. JENSEN
      United States Attorney


      DIANNA R. COLLINS #59641MO
      Assistant United States Attorney
